DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on March 8, 2022.  They have been fully considered and are persuasive in part.  The amendments are sufficient to overcome the rejections based on 35 U.S.C. 112(a) and 112(b).  However, the amendments are not sufficient to overcome the rejection based on prior art.  
The claims have been amended to recite a first clocking element including a clock error detection device to generate a clock error detection signal based on the first clock signal.  As indicated in the prior Office Action, Ngo disclosed a first clocking element generating a first clock signal and a clock error detection signal [Fig. 2: output from divider A to clock failure detect].  To the extent that the first clocking element generates a clock error detection signal, the first clocking element of Ngo therefore also includes a clock error detection device that generates the clock error detection signal.  The broadest reasonable interpretation (BRI) of a clock error detection device includes any device that generates a clock error detection signal, since the claim merely requires that a “clock error detection device” generate a clock error detection signal.  The claim does not explicitly recite a clock error detection step or function per se.  Additionally, the BRI of a “clock error detection signal” includes any signal that provides any indication of a failure in the PLL clock generator of Ngo, and is not restricted to an explicit failure signal, error report, etc.  Since the clock signal output from divider 28A is provided to the clock failure detector to determine a clock error, the BRI of the claimed clock error detection signal includes the output of divider 28A.  Furthermore, because divider 28A divides the output of VCO 22, the output of divider 28A is based on the first clock signal, and therefore also provides an indication of any failures in the VCO clock signal output.
The rejection based on prior art is therefore maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo et al., U.S. Patent Application Publication No. 2007/0096782.
Regarding claim 1, Ngo discloses a system comprising an integrated circuit (IC) core [Fig. 1: processor 12], the IC core including: 
a first clocking element [Fig. 1: PLL clock generator 10; Fig. 2: PLL clock generator 10A] to generate a first clock signal [Fig. 2: VCO out], the first clock element including a clock error detection device [divider 28A] to generate a clock error detection signal [output from divider 28A to clock failure detect] based on the first clock signal [divider 28A divides VCO output], the clock error detection signal indicating a failure in the first clocking element [para. 0019: “However, when clock failure detect 16 detects that the high-frequency clock or a signal derived from that clock has failed, the control signal is set by clock failure detect 16 to select…”]; and 
a clocked error reporting device [Fig. 1: clock failure detect 16] to generate a clock error report responsive to the clock error detection signal [Fig. 1: clock failure detect 16 output to selector S1 and PLL clock generator 10; Fig. 2: clock fail signal], the clock error report generated using a second clock signal from a second clocking element [Fig. 1: input received from processor logic 18; para. 0019: “Selector S1 is operated by a control signal provided by a clock failure detector 16 that receives inputs from one or more of PLL clock generator 10 and a signal point within processor logic 18 that represents a signal derived from the high-frequency output...  However, when clock failure detect 16 detects that the high-frequency clock or a signal derived from that clock has failed, the control signal is set by clock failure detect 16 to select the input reference clock Ref Clock provided by crystal oscillator 14 as the clock source1, providing fail-safe operation…”].
Regarding claim 2, Ngo discloses a clock selection device [Fig. 1: S1] to change a clock selection, responsive to the clock error detection signal [output from clock failure detect 16 to switch S1], from the first clock signal [PLL clock generator output] to the second clock signal generated by the second clocking element [RefClock from crystal oscillator 14].
Regarding claims 13, 14, 24, and 25, Ngo discloses the system of claims 1 and 2, and therefore also discloses the method executed by the claimed system, as well as the medium storing instructions for executing the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Rapeta et al., U.S. Patent Application Publication No. 2019/0052277.
Regarding claim 3, Ngo discloses the system of claim 1, but does not teach that the SoC includes an error handling device.
Rapeta discloses an SoC with an error handling device [Fig. 1: error handler 116], the error handling device to:
receive the clock error report from the IC core [para. 0032: “The base and derived clock check logic may then report clock errors like frequency, aging, clock lock, phase error, duty cycle, etc. to the safety island logic 101.”]; and 
generate a clock error handler indication as a function of the clock error report [Fig. 1: interrupt 104 and IO bus 108].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ngo and Rapeta by modifying Ngo to include an error handling device as disclosed by Rapeta, thereby receiving the clock error event indication [Ngo: clock failure detect 16 output] and generating a clock error handler indication [Rapeta: interrupt 104 and IO Bus 108].  Ngo and Rapeta both disclose systems for detecting clock errors. While Ngo’s system detects the error and performs a clock selection in response, Ngo fails to explicitly disclose that any further information about the error is communicated outside of the SoC.  Rapeta discloses an error handling device that receives a clock error event indication and generates output that is used to place the system in a sage state, and/or to relay information to an end user through various I/O devices [para. 0016].  Therefore, it would have been obvious to one of ordinary skill in the art to adapt Rapeta’s teachings to the system of Ngo based on Rapeta’s suggestion that the error handling device would enable placing the system into a safe state after a clock error and/or informing a user of the error state.
Regarding claim 4, Rapeta teaches that the clock error handler indication is a clock error interrupt request or a clock error message [para. 0016 and Fig. 1].
Regarding claim 5, Ngo teaches that the SoC includes the IC core [Fig. 1: processor 12 includes PLL clock generator and clock failure detect].
Regarding claim 12, Ngo teaches that the clocked error reporting device produces a select signal for the switch S1 to select a reference clock, wherein the reference clock is a lower frequency that the internal clock and therefore results in reduced power consumption [para. 0018: “The reference clock is generally a much lower frequency than the internal clock that operates the processor logic, and may be distributed to multiple processors and other components to provide for synchronization and/or to lower the cost and power consumed by clock generation and distribution.”].  Ngo therefore discloses a power management agent including the clocked error reporting device.
Regarding claims 15-17, Ngo and Rapeta disclose the system of claims 3-5, and therefore also disclose the method executed by the claimed system, as well as the medium storing instructions for executing the claimed method.

Allowable Subject Matter
Claims 6-11 and 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 When S1 selects RefClk, the signal from processing logic 18 “derived from the high frequency output” presumably also switches from a PLL-derived clock to a RefClk-derived clock, i.e., the “second clock signal”.